Citation Nr: 1740757	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-18 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for neuropathy, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967, August 1967 to November 1967, and September 1973 to July 1983.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In January 2017, the Board reopened the claim of service connection for neuropathy and remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDING OF FACT

The Veteran failed, without good cause, to report for the requested April 2017 VA examination necessary to decide his reopened claim of service connection for neuropathy.  


CONCLUSION OF LAW

The Veteran's claim is denied based on failure to report for a VA medical examination.  38 C.F.R. § 3.655(a)(b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  The Veteran has not raised any other issues, nor has any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In this case, the Veteran filed an application to reopen a claim of service connection for neuropathy.  In January 2017, the Board reopened the claim and remanded the issue to the AOJ for additional development.  Pursuant to the Board's January 2017 remand instructions, he was afforded an April 2017 VA examination to determine the nature and etiology of the claimed disability.  The Veteran failed to report for the examination and has not demonstrated good cause for his failure to appear.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2016).

In this case, the claim on appeal is not the original claim for compensation.  Rather, it is a reopened claim for a benefit which was previously disallowed.  As good cause is not demonstrated for his failure to report, and the examination was scheduled in conjunction with a reopened claim that was previously disallowed, the claim for service connection shall be denied by express VA regulation.  See 38 C.F.R. § 3.655(b).  

While the actual notice letter of the scheduled VA examination in April 2017 is not on file, administrative records on file indicate that proper notice was provided to the Veteran by the VA Medical Center.  The Veteran's listed address with the VA Health Administration matches his latest address of record.  See, Compensation and Pension Exam Inquiry; February 2017 correspondence.  No mail has been returned from that address and the Veteran has not asserted that he did not receive notice of the examination.  The Board thus concludes that the Veteran was properly notified of the scheduled examination.  See Ashley v. Derwinski, 2 Vet. App. 307   (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  Furthermore, the January 2017 Supplemental Statement of the Case also informed the Veteran of his failure to report, and there has been no attempt on his part to show good cause for his failure to report.  In short, the preponderance of the evidence shows that the Veteran failed without good cause to report for the scheduled VA examination.

As the Court has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

It goes without saying that a remand implies a finding that the benefit cannot be granted based on the evidence of record.  If the benefit could be granted, the remand would be unnecessary.  Here, the Board's remand in January 2017 for an examination was necessary to evaluate the Veteran's assertions that he had a current diagnosis of neuropathy related to herbicide exposure.  Accordingly, the Board finds that this claim of service connection for neuropathy cannot be established or confirmed without an examination.  38 C.F.R. § 3.655 .

As indicated above, the current claim is not the original claim for compensation; it is a reopened claim that was previously disallowed.  As such, the claim is denied pursuant to 38 C.F.R. § 3.655(b).  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for neuropathy is denied.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


